TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00341-CR




Joseph Manson, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. D-1-DC-06-904022, HONORABLE BOB PERKINS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Joseph Manson seeks to appeal from judgments of conviction for burglary of a
habitation.  The trial court has certified, and the record confirms, that Manson waived his right of
appeal.  The appeal is dismissed.  See Tex. R. App. P. 25.2(d).
 
 
                                                __________________________________________
                                                G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed for Want of Jurisdiction
Filed:   July 11, 2006
Do Not Publish